80 U.S. 91 (____)
13 Wall. 91
SAMSON
v.
SMILEY.
Supreme Court of United States.

*92 After argument by Mr. Trumbull, for Samson et al., plaintiffs in error, and by Messrs. M.H. Carpenter, J.M. Woolworth, and A.J. Poppleton, contra, the judgment of the court was delivered by Mr. Justice MILLER, to the effect that the land in question, having never been subject to private entry, the construction of the statute made by the secretary was erroneous, and operated to deprive Smiley of his right, otherwise perfect, to the land, and to vest the legal title, which he ought to have received, in Samson. The case came, therefore, as the court considered, within the principle just decided in Towsley v. Johnson, and the judgment of the Supreme Court of Nebraska was accordingly
AFFIRMED.